IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-08-00329-CV

MARGARET MEECE, PATRICK MEECE
AND MARRGARET HIEBELER,
                                                              Appellants
v.

OCC CONSTRUCTION CORPORATION,
                                                              Appellee



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 03-001642-CV-361


                           MEMORANDUM OPINION


       The parties have filed a “Joint Motion to Dismiss Appeal.” See TEX. R. APP. P.

42.1(a)(1). It states that they have settled all claims and requests dismissal of this appeal

with prejudice.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.
                                             REX D. DAVIS
                                             Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; appeal dismissed
Opinion delivered and filed April 28, 2010
[CV06]